MOSCOWITZ, District Judge.
The plaintiff challenged for cause any prospective jurors who are interested by way of employment or otherwise with any insurance company. A juror employed by the insurance company which covered the defendant in the accident in suit would be disqualified from serving as a juror. An examination of the jurors disclosed that one of them is connected with an insurance company which insures against liability for accidents. That does not disqualify him as a juror in an accident case not covered by his employer. The juror was examined by the Court; he stated that he had no prejudice or bias and that he would be a fair and impartial juror; that he had no preconceived opinion as to who was entitled to recover; that he did not know the parties or their attorneys. Certainly the examination of this juror would not indicate any just cause for challenge.
Challenge for cause is properly overruled.